UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 3300 Oak Lawn Avenue Suite 650 Dallas, TX 75219 (Address of principal executive offices) (Zip code) Jerry V. Swank 3300 Oak Lawn Avenue Suite 650 Dallas, TX 75219 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. Cushing MLP Total Return Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2007 Master Limited Partnerships and Related Companies – 27.7% (1) Shares Value Coal – 7.6% (1) Alliance Holdings GP, L.P. 54,600 $1,375,920 Fording Canadian Coal Trust 300,000 9,816,000 Natural Resource Partners, L.P. 47,300 1,549,075 12,740,995 Crude/Refined Products Pipelines - 1.2% (1) Magellan Midstream Holdings, L.P. 57,000 1,613,670 TransMontaigne Partners, L.P. 12,447 404,652 2,018,322 Natural Gas/Natural Gas Liquid Pipelines - 8.4% (1) Energy Transfer Equity, L.P. 218,900 8,044,575 Enterprise GP Holdings, L.P. 155,000 5,938,050 13,982,625 Natural Gas Gathering/Processing - 10.5% (1) Atlas Pipeline Holdings, L.P. 64,100 2,608,229 Atlas Pipeline Partners, L.P. 250,000 11,600,000 Hiland Partners, L.P. 33,570 1,014,821 MarkWest Energy Partners, L.P. 70,000 2,231,600 17,454,650 Total Master Limited Partnerships and Related Companies (Cost $46,294,444) 46,196,591 Short-Term Investments - 96.0% (1) Investment Companies - 96.0% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 4.52% (2) 32,018,267 32,018,267 Dreyfus Cash Managament Fund - Institutional Class, 5.12% (2) 32,018,267 32,018,267 Fidelity Government Portfolio Fund - Institutional Class, 4.83% (2) 32,018,267 32,018,267 First American Treasury Obligations Fund - Class Y, 4.33% (2) 32,018,267 32,018,267 First American Treasury Obligations Fund - Class Z, 4.58% (2) 32,018,267 32,018,267 Total Short-Term Investments (Cost $160,091,335) 160,091,335 Total Investments - 123.7% (1) (Cost $206,385,779) 206,287,926 Liabilities in Excess of Cash and Other Assets - (23.7%) (1) (39,467,231) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $166,820,695 (1)Calculated as a percentage of net assets applicable to common stockholders. (2)Security is a variable rate instrument.Interest rate is as of August 31, 2007. The cost basis of investments for federal income tax purposes at August 31, 2007 was as follows*: Cost of investments $206,385,779 Gross unrealized appreciation 157,337 Gross unrealized depreciation (255,189) Net unrealized depreciation $(97,852) *Because tax adjustments are calculated annually and the fund has not yet completed a fiscal year end, the above table does not reflect tax adjustments. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cushing MLP Total Return Fund By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank, President Date October 18, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank, President Date October 18, 2007 By (Signature and Title) /s/ Mark Fordyce Mark Fordyce, Treasurer Date October 18, 2007
